UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6683


ERNEST RICHARDSON, JR.,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA, et al,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:09-cv-00160-SB)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Richardson, Jr., Appellant Pro Se. Donald John Zelenka,
Senior   Assistant  Attorney  General,   Alphonso Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest Richardson, Jr., seeks to appeal the district

court’s       order    denying       his    Fed.       R.    Civ.     P.    60(b)     motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition, and a subsequent order

denying       his    motion    for       reconsideration.              The     orders      are    not

appealable          unless     a     circuit          justice       or      judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.     Angelone,          369     F.3d       363,      369        (4th     Cir.     2004).

A certificate          of     appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable             jurists       would      find       that    the

district       court’s       assessment        of     the     constitutional             claims    is

debatable       or    wrong.         Slack     v.      McDaniel,         529      U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Richardson           has        not      made        the      requisite           showing.

                                                  2
Accordingly, we deny a certificate of appealability, deny leave

to   proceed   in    forma   pauperis,      and   dismiss      the   appeal.     We

dispense   with      oral    argument    because        the    facts   and     legal

contentions    are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        3